           Case 1:19-cv-02117-TJK Document 53 Filed 09/30/19 Page 1 of 19



                             UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA


CAPITAL AREA IMMIGRANTS’ RIGHTS
COALITION, et al.,

                            Plaintiffs,

      v.
                                                             Civil Action No. 1:19-cv-02117-TJK
DONALD J. TRUMP, in his official capacity
as President of the United States, et al.,

                            Defendants.


STATEMENT OF UNDISPUTED MATERIAL FACTS IN SUPPORT OF PLAINTIFFS’
                MOTION FOR SUMMARY JUDGMENT

        Pursuant to Federal Rule of Civil Procedure 56 and Local Civil Rule 7(h), Plaintiffs

submit the following statement of material facts as to which there are no genuine disputes.1

                    ASYLUM SEEKERS AT THE SOUTHERN BORDER

        1.       Individuals who arrive at the southern border seeking asylum in the United

States frequently hail from El Salvador, Guatemala, and Honduras, often referred to collectively

as the “Northern Triangle.” Administrative Record (hereinafter “AR”) 289.

        2.       The Northern Triangle is undergoing “unprecedented level[s] of violence,” with

43.5% of migrants from those countries reporting that a family member died of violence in the

last two years. AR290, 293-294.

        3.       While in Mexico, “refugees and migrants face acute risks of kidnapping,

disappearance, sexual assault, trafficking, and other grave harms.” AR703. They are “targeted



1
 Plaintiffs further incorporate by reference the Statement of Material Facts Not in Genuine
Dispute filed by the plaintiffs in the related case of I.A., et al. v. Barr, et al., Civil Action No.
1:19-cv-02530-TJK.
         Case 1:19-cv-02117-TJK Document 53 Filed 09/30/19 Page 2 of 19



due to their inherent vulnerabilities as refugees but also on account of their race, nationality,

gender, sexual orientation, gender identity, and other reasons.” Id.; see also Supp. Decl. of

Michelle Garza Pareja (hereinafter “Garza Pareja Supp. Decl.”) ¶ 7, Dkt. 41-3; Cubas Supp.

Decl. ¶ 9, Dkt. 41-2.

       4.       Approximately 68% of refugees and migrants crossing Mexico are exposed to

violence, and almost one-third of refugee and migrant women are sexually assaulted. AR290,

703. Some of these individuals “have been trafficked into forced labor, while women and girls

have been trafficked to Mexico’s southern border where they have been exploited in bars and

night clubs that cater to police, military, and other forces.” AR703.

       5.       Migrants travelling through Mexico also “are often easy prey” for the same

gangs that many fled in the Northern Triangle, AR292, or suffer violence and other abuses at the

hands of Mexican officials. AR290, AR292, AR703.

       6.       Crimes against migrants are often committed with impunity in Mexico. AR290,

AR703, AR759, AR775. Between 2014 and 2016, 99% of the 5,284 crimes against migrants in

Chiapas, Oaxaca, Tabasco, Sonora, and Coahulia remained either uninvestigated or unresolved.

AR775.

       7.       When they attempt to seek asylum protections in Mexico, migrants often lack

access to information about available asylum procedures and are not informed of their rights to

seek asylum in Mexican detention facilities. AR533, AR703, AR708, AR772.

       8.       Mexico “lack[s] an effective appeal process to correct wrongful denials of

protection.” AR703.

       9.       Mexico’s asylum agency is “[b]uckling under surging asylum applications and

the lowest budget in years.” AR699; see also AR534, AR700, AR703; Garza Pareja Supp. Decl.




                                                 2
         Case 1:19-cv-02117-TJK Document 53 Filed 09/30/19 Page 3 of 19



¶ 8; Decl. of Sharon McBride (hereinafter “McBride Decl.”) ¶ 11, Dkt. 41-4; Cubas Supp. Decl.

¶ 10.

        10.     Mexico stopped processing asylum applications in 2017 and only reopened its

asylum system in 2018 after a successful lawsuit by the Mexican Commission for the Defense

and Projection of Human Rights. AR703.

        11.     Rates of success on asylum applications in Mexico are exceedingly low. AR773

(citing report finding that 11% of adult asylum applicants from the Northern Triangle were

granted asylum or complementary protection in Mexico in 2017); see also Cubas Supp. Decl.

¶ 10.

        12.     Mexico also repeatedly deported individuals seeking asylum to countries in

which they face a threat of persecution, in violation of the principle of non-refoulement. AR306,

AR708, AR717.

        13.     While transiting through Guatemala, migrants remain susceptible to high risks

of the same violence and criminal activity that they fled in other countries, particularly to the

extent that gang affiliations cross national borders in the region. Garza Pareja Supp. Decl. ¶ 10;

Cubas Supp. Decl. ¶ 12.

        14.     According to the U.S. State Department, the Office of the United Nations High

Commissioner for Refugees (“UNHCR”) “reported that identification and referral mechanisms

for potential asylum seekers” in Guatemala “were inadequate,” and “[b]oth migration and police

authorities lacked adequate training concerning the rules for establishing refugee status.” U.S.

Department of State, Guatemala 2015 Human Rights Report, https://bit.ly/2mmFiQ6.

        15.     The number of migrants apprehended at the southern border has steadily

declined since May 2019, including between July and August, while the Rule was enjoined




                                                3
           Case 1:19-cv-02117-TJK Document 53 Filed 09/30/19 Page 4 of 19



nationwide. See CBP, U.S. Border Patrol Southwest Border Apprehensions FY 2019,

https://bit.ly/2mnbZsp. The number of border apprehensions from May 2019 to August 2019

dropped by more than half from 144,255 total apprehensions in May to 64,006 in August. Id.

                                           THE RULE

       16.     On July 16, 2019, Defendants issued the interim final rule challenged in this

lawsuit, entitled Asylum Eligibility and Procedural Modifications, 84 Fed. Reg. 33,829 (the

“Rule”).

       17.     Under the Rule’s amendments to 8 C.F.R. §§ 208.13, 1208.13, an individual who

“enters, attempts to enter, or arrives in the United States across the southern land border on or

after July 16, 2019, after transiting through at least one country outside of the alien’s country of

citizenship, nationality, or last lawful habitual residence en route to the United States, shall be

found ineligible for asylum.” 84 Fed. Reg. at 33,843.

       18.     The Rule applies unless an affected individual can show that she falls into one of

three narrow exceptions: (1) she applied for protection from persecution or torture in at least one

third country and received a final judgment of denial; (2) she satisfies the definition of a “victim

of a severe form of trafficking in persons” under 8 C.F.R. § 214.11; or (3) the only third

countries through which she transited to the United States were, at the time, not parties to the

1951 United Nations Convention relating to the Status of Refugees, the 1967 Protocol Relating

to the Status of Refugees, or the United Nations Convention against Torture and Other Cruel,

Inhuman or Degrading Treatment of Punishment (“CAT”). 84 Fed. Reg. at 33,843.

       19.     Mexico, the only country adjoining the southern border of the United States, is a

party to the Refugee Convention, the Protocol, and the CAT. AR540, AT707, AR771. Because




                                                 4
         Case 1:19-cv-02117-TJK Document 53 Filed 09/30/19 Page 5 of 19



all migrants at the southern land border of the United States have transited through Mexico, the

Rule’s third exception will never apply. See Rule, 84 Fed. Reg. at 33840.

       20.     The Rule applies to noncitizens pursuing asylum affirmatively and defensively.

Rule, 84 Fed. Reg, at 33,843-33,844.

       21.     The Rule’s amendments to 8 C.F.R. § 208.30(e)(5)(ii) confirm that individuals

subject to this revised policy will face a higher burden to avoid removal: “If the alien is found to

be an alien described in § 208.13(c), then the asylum officer shall enter a negative credible fear

determination with respect to the alien’s intention to apply for asylum,” and proceed to place the

individual into full removal proceedings under Section 240 of the INA for consideration of her

claims for withholding of removal under Section 241(b)(3) of the INA or for protection under the

CAT. 84 Fed. Reg. at 33,843-33,844.

       22.     Either alternative form of relief (withholding of removal or protection pursuant to

the CAT) requires the individual to establish a more burdensome “reasonable fear of persecution

or torture,” rather than a credible fear, subject to limited review under the same “reasonable fear”

standard by an immigration judge.        84 Fed. Reg. at 33,843-33,844 (amending 8 C.F.R.

§ 208.30(e)(5)(ii)).

       23.     The Rule went into effect upon publication even though the APA requires an

agency to allow a period of public notice and comment, as well as a thirty-day waiting period,

before implementing a proposed regulation, see 5 U.S.C. § 553(b), (c), (d).

       24.     To explain why they did not follow these ordinary rulemaking procedures,

Defendants claimed that “good cause” existed to bypass them pursuant to 5 U.S.C. § 553(b)(B).

The Rule’s announcement contends that any delay in implementation would lead to “a surge in

migrants hoping to enter the country before the rule becomes effective,” which in turn “would




                                                 5
         Case 1:19-cv-02117-TJK Document 53 Filed 09/30/19 Page 6 of 19



jeopardize the lives and welfare of aliens who surge to the border” and “be destabilizing to the

region, as well as to the U.S. immigration system.” 84 Fed. Reg. at 33,841.

       25.     The only supporting evidence of such a “surge” cited in the Rule itself is a

newspaper article claiming that the “rollback” of the Administration’s policy of “separating

parents from their children” led some human smugglers to “tell potential customers [that] the

Americans do not jail parents who bring children—and to hurry up before they might start doing

so again.” 84 Fed. Reg. at 33,841; AR439.

       26.     Defendants also claimed that the Rule involves a “foreign affairs function of the

United States” under 5 U.S.C. § 553(a)(1), because it affects “[t]he flow of aliens across the

southern border, unlawfully or without appropriate travel documents,” 84 Feg. Reg. at 33,841.

       27.     The deadline for written or electronic comments regarding the Rule was August

15, 2019. 84 Fed. Reg. at 33,830.

                                    NAMED PLAINTIFFS

                                             J.M.M.

       28.     Plaintiff J.M.M. is a young woman from El Salvador seeking asylum in the

United States. J.M.M. Decl. ¶¶ 1, 3, Dkt. 31-3.

       29.     J.M.M. fled El Salvador in May 2018, and Mexico in July 2019, after years of

threats, beatings, extortion, and sexual assault by members of the MS-13 gang. Id. ¶¶ 3-5, 7-8.

J.M.M. did not report the extortion, threats, or violence to the police because they are associated

with MS-13, and she has witnessed the police refuse to arrest gang members. Id. ¶ 6.

       30.     J.M.M. fled to Mexico from El Salvador in May 2018. Id. ¶ 7. Members of the

gang found her in Mexico in the summer of 2019, beat her, and stated that they would find her

wherever she was hiding. Id. ¶¶ 7-8. J.M.M. then fled Mexico for the United States. Id.




                                                  6
         Case 1:19-cv-02117-TJK Document 53 Filed 09/30/19 Page 7 of 19



       31.     J.M.M. entered the United States without inspection on July 16, 2019 and was

quickly detained by U.S. immigration officials. Id. ¶ 8.

       32.     On July 22, 2019, J.M.M. underwent a credible fear interview by an asylum

officer and received a negative determination. Id. ¶ 9.

       33.     On July 30, 2019, an immigration judge reversed the negative credible fear

determination. Id.

       34.     On or after July 30, 2019, J.M.M. was served with a document styled as a NTA

that lacked a date or time for a hearing.

       35.     After August 16, 2019, J.M.M.’s initial hearing was set for October 16, 2019.

                                              D.L.R.

       36.     Plaintiff D.L.R. is a young woman from Cuba seeking asylum in the United

States. D.L.R. Decl. ¶¶ 1, 3, Dkt. 31-4.

       37.     D.L.R. fled Cuba in June 2019 after being persecuted by the Cuban government

for her opposition to communism. Id. ¶¶ 3-9. This year, D.L.R. was arrested for her refusal to

vote in a constitutional election, and again for refusing to participate in communist meetings. Id.

¶¶ 10-11. A few weeks later the latter arrest, the police assaulted D.L.R. Id. ¶ 12.

       38.     D.L.R. traveled through Nicaragua, Honduras, Guatemala, and Mexico before

entering the United States. Id. ¶ 13.

       39.     D.L.R. presented at a United States port of entry on July 17, 2019 and requested

asylum. Id.

       40.     On July 21, 2019, D.L.R. underwent a credible fear interview by an asylum

officer and received a negative determination. Id. ¶ 14.




                                                 7
         Case 1:19-cv-02117-TJK Document 53 Filed 09/30/19 Page 8 of 19



       41.     On July 30, 2019, an immigration judge reversed the negative credible fear

determination. Id.

       42.     On or after July 30, 2019, D.L.R. was served with a document styled as a NTA

that lacked a date or time for a hearing.

       43.     On or around August 16, 2019, D.L.R.’s initial hearing was set for September 23,

2019. D.L.R. currently is scheduled for a hearing on October 30, 2019.

                                               Z.B.M.

       44.     Plaintiff Z.B.M. is a young woman from Angola seeking asylum in the United

States. Z.B.M. Decl. ¶¶ 1, 4, Dkt. 31-5.

       45.     Z.B.M. fled Angola in February 2019 after men kidnapped, beat, and threatened

her because of her religion and her membership in the Bakongo tribe. Id. ¶¶ 3, 5-11. Z.B.M.’s

attackers threatened to kill her if she did not flee the country within 24 hours. Id. ¶ 10.

       46.     The day after being attacked, Z.B.M. fled to Ecuador and then crossed through

Columbia, Panama, Costa Rica, Nicaragua, Honduras, Guatemala, and Mexico before reaching

the United States. Id. ¶ 13. On her journey, Z.B.M. was robbed and saw people be killed or

injured. Id.

       47.     Z.B.M. entered the United States without inspection on July 16, 2019 and was

quickly detained by U.S. immigration officials. Id. ¶ 15.

       48.     On July 21, 2019, Z.B.M. underwent a credible fear interview by an asylum

officer and received a negative determination. Id. ¶ 16.

       49.     On July 26, 2019, an immigration judge reversed the negative credible fear

determination. Id. ¶ 17.




                                                  8
         Case 1:19-cv-02117-TJK Document 53 Filed 09/30/19 Page 9 of 19



       50.     On or after July 26, 2019, Z.B.M. was served with a document styled as a NTA

that lacked a date or time for a hearing.

       51.     After August 16, 2019, Z.B.M.’s initial hearing was set for October 16, 2019.

                                              Y.G.C.

       52.     Plaintiff Y.G.C. is a young woman from Guatemala seeking asylum in the United

States. Y.G.C. Decl. ¶¶ 1, 3, Dkt. 31-6.

       53.     Beginning in May 2019, a man whom Y.G.C. believes is a gang member began

threatening and extorting her. Id. ¶¶ 4-6. Y.G.C. attempted to file a criminal complaint against

the man threatening her, but police officers told Y.G.C. that they could not help her. Id. ¶ 7.

       54.     After receiving continued threats from the same individual, Y.G.C. fled

Guatemala in June 2019. Id. ¶¶ 8-9.

       55.     Y.G.C. traveled through Mexico and entered the United States without inspection

on July 16, 2019, and was quickly detained by U.S. immigration officials. Id. ¶ 10.

       56.     On July 21, 2019, Y.G.C. underwent a credible fear interview by an asylum

officer and received a negative determination. Id. ¶ 11.

       57.     On July 29, 2019, an immigration judge reversed the negative credible fear

determination. Am. Compl. ¶ 38.

       58.     On or after July 29, 2019, Y.G.C. was served with a document styled as a NTA

that lacked a date or time for a hearing.

       59.     On or after August 16, 2019, Y.G.C.’s initial hearing was set for September 23,

2019. Y.G.C. currently is scheduled for a hearing on October 30, 2019.




                                                 9
         Case 1:19-cv-02117-TJK Document 53 Filed 09/30/19 Page 10 of 19



                                             M.Y.R.B.

       60.       Plaintiff M.Y.R.B. is a young woman from Guatemala seeking asylum in the

United States for herself and her minor son. M.Y.R.B. Decl. ¶¶ 1, 4, Dkt. 31-7.

       61.       M.Y.R.B. and her son fled Guatemala in July 2019, because she was threatened

and extorted by the Barrio 18 gang and was persecuted for being an indigenous woman. Id. ¶ 5.

       62.       M.Y.R.B. did not report the threats and extortion to the police, because Barrio 18

gang members told her they would kill her if she went to the police. Id. ¶ 8.

       63.       M.Y.R.B. also faced racial discrimination in Guatemala due to her indigenous

background. Id. ¶¶ 11-12. That discrimination repeatedly escalated to physical violence against

her. Id. ¶ 13.

       64.       M.Y.R.B. did not apply for asylum in Mexico, because her journey through that

country to the United States was dangerous. Id. ¶ 15. Once, M.Y.R.B. and others were extorted

by the police. Id. Another time, a man sexually assaulted her and threatened to beat her family

if she reported the assault. Id.

       65.       M.Y.R.B. entered the United States without inspection on July 17, 2019 and was

quickly detained by U.S. immigration officials. Id. ¶ 16.

       66.       On July 23, 2019, M.Y.R.B. underwent a credible fear interview by an asylum

officer on behalf of herself and her son and received a positive determination. Id. ¶ 17.

       67.       On or after July 23, 2019, M.Y.R.B. was served with a document styled as a NTA

that lacked a date or time for a hearing.

       68.       After August 16, 2019, M.Y.R.B.’s initial hearing was set for October 23, 2019.




                                                 10
        Case 1:19-cv-02117-TJK Document 53 Filed 09/30/19 Page 11 of 19



                                            K.M.V.M.

       69.     Plaintiff K.M.V.M. is a young woman from Honduras seeking asylum in the

United States for herself and her minor daughter. K.M.V.M. Decl. ¶¶ 1, 4, Dkt. 31-8.

       70.     K.M.V.M. and her daughter fled Honduras in June 2019 after being repeatedly

threatened by gang members in her hometown. Id. ¶¶ 2-12. K.M.V.M., her parents, and her

daughter had moved to another town in Honduras but heard that the gang was still looking for

them there. Id. ¶ 13. They alerted the police, who agreed that they were in danger but told them

there was nothing the police could do to protect them. Id. ¶ 14.

       71.     K.M.V.M. then fled with her daughter to the United States. Id. ¶¶ 15-16. She

traveled through Guatemala and Mexico, but did not stop there due to her belief that the gang

could reach her in either of those countries. Id. ¶¶ 16-17.

       72.     K.M.V.M. and her daughter entered the United States on July 17, 2019 and were

quickly detained by U.S. immigration officials. Id. ¶ 18.

       73.     On July 24, 2019, K.M.V.M. underwent a credible fear interview of behalf of

herself and her daughter. Id. ¶ 19. She received a negative credible fear determination. Id. ¶ 20.

       74.     On August 5, 2019, an immigration judge reversed the negative credible fear

determination. Id.

       75.     On or after August 5, 2019, K.M.V.M. was served with a document styled as a

NTA that lacked a date or time for a hearing.

       76.     After August 16, 2019, K.M.V.M.’s initial hearing was set for October 1, 2019.




                                                11
         Case 1:19-cv-02117-TJK Document 53 Filed 09/30/19 Page 12 of 19



                                    W.M.R.O. and C.C.R.O.

        77.     Plaintiffs W.M.R.O. and C.C.R.O. are unaccompanied minors from Honduras

seeking asylum in the United States. W.M.R.O. Decl. ¶¶ 1, 4, Dkt. 31-9; C.C.R.O. Decl. ¶¶ 1, 4,

Dkt. 31-10.

        78.     W.M.R.O. and C.C.R.O. are twin siblings who fled Honduras in June 2019 after

two men in their community threatened to kill them and their family members because their

brother is gay. W.M.R.O. Decl. ¶¶ 3, 5-6; C.C.R.O. ¶¶ 9, 13.

        79.     W.M.R.O. and C.C.R.O. traveled through Guatemala and Mexico en route to the

United States. W.M.R.O. Decl. ¶ 8; C.C.R.O. ¶ 11.

        80.     W.M.R.O and C.C.R.O. entered the United States without inspection on July 16,

2019 and were quickly detained by U.S. immigration officials. W.M.R.O. Decl. ¶ 10; C.C.R.O.

¶ 13.

        81.     After July 16, 2019, W.M.R.O. and C.C.R.O. were served with documents styled

as NTAs that lacked a date or time for a hearing.

        82.     After August 16, 2019, W.M.R.O. and C.C.R.O.’s initial hearings were set for

December 4, 2019.

                                            N.G.R.L.

        83.     Plaintiff N.G.R.L. is an unaccompanied minor from Honduras seeking asylum in

the United States. N.G.R.L. Decl. ¶¶ 1, 4, Dkt. 31-11.

        84.     N.G.R.L. fled Honduras in May 2019 after being raped and threatened by her

stepfather. Id. ¶¶ 3, 5.




                                               12
        Case 1:19-cv-02117-TJK Document 53 Filed 09/30/19 Page 13 of 19



       85.     N.G.R.L. traveled through Guatemala and Mexico en route to the United States.

Id. ¶ 8. N.G.R.L. remained in Mexico for approximately one month but did not feel safe there.

Id.

       86.     On July 24, 2019, N.G.R.L. presented at a port of entry in the United States and

was detained by U.S. immigration officials. Id. ¶ 9.

       87.     After July 24, 2019, N.G.R.L. was served with a document styled as a NTA that

lacked a date or time for a hearing.

       88.     After August 16, 2019, N.G.R.L.’s initial hearing was set for December 12, 2019.

                                        CAIR Coalition

       89.     Plaintiff Capital Area Immigrants’ Rights Coalition (“CAIR Coalition”) is a

501(c)(3) nonprofit legal services and advocacy organization with its principal place of business

in the District of Columbia. Decl. of Claudia Cubas (hereinafter “Cubas Decl.”) ¶ 3, Dkt. 3-3.

CAIR Coalition provides direct legal services to migrant men, women, and children at risk of

detention and deportation in the Washington, DC metropolitan area and beyond, including with

respect to credible fear interviews in the course of removal procedures, asylum applications, and

adversarial proceedings in immigration courts. Id. ¶¶ 4-7.

       90.     A substantial proportion of CAIR Coalition’s clients are seeking asylum, and

many—including approximately 95% of child clients—have transited third countries en route to

the United States without first applying for asylum or analogous protection in those countries.

Cubas Supp. Decl. ¶ 6.

       91.     If the Rule is implemented, CAIR Coalition will be unable to fulfill its mission to

serve as many detained immigrants lawfully seeking asylum as possible. Cubas Decl. ¶ 14;

Cubas Supp. Decl. ¶ 3.




                                               13
          Case 1:19-cv-02117-TJK Document 53 Filed 09/30/19 Page 14 of 19



         92.    Helping as many clients as possible to obtain the particular statutory benefits of

asylum—such as derivative eligibility for family members, employment authorization, access to

public benefits, legal permanent resident status adjustment, a path to citizenship, and the ability

to travel abroad—is a key component of CAIR Coalition’s mission, which is not accomplished

merely by providing different legal services or attempting to help clients obtain alternative forms

of relief from removal. Cubas Supp. Decl. ¶ 4.

         93.    It is a “virtual certainty” that more of CAIR Coalition’s clients will be deported

under the Rule, given the greater difficulty of obtaining withholding of removal or CAT relief

under the “reasonable fear” standard. Id. ¶ 5.

         94.    CAIR Coalition estimates that it will be able to serve 50% fewer asylum-seekers

under the Rule, due to the increased per-client resources that will be required to help individuals

prepare for interviews and removal proceedings. Cubas Supp. Decl. ¶ 19; Cubas Decl. ¶¶ 24-26,

31-34.

         95.    CAIR Coalition also will be required to expend and divert additional resources to

preparing guidance materials on the Rule and establishing new procedures for processing claims.

Cubas Decl. ¶¶ 15-23. The Asylum Rule will reduce the number of individuals CAIR Coalition

can assist, curtail its other activities, and jeopardize its already tight budget. Id. ¶¶ 15-16, 20, 24,

25-26, 29-30, 34, 37-39.

                                               RAICES

         96.    Plaintiff Refugee and Immigrant Center for Education and Legal Services

(“RAICES”) is a 501(c)(3) nonprofit legal services and advocacy organization operating in

Texas. Decl. of Michelle Garza Pareja (hereinafter “Garza Pareja Decl.”) ¶¶ 3-4, Dkt. 3-2.




                                                  14
        Case 1:19-cv-02117-TJK Document 53 Filed 09/30/19 Page 15 of 19



       97.     A substantial proportion of RAICES’s clients are seeking asylum, and the vast

majority have transited third countries en route to the United States without first applying for

asylum or analogous protection in those countries. Garza Pareja Supp. Decl. ¶ 5.

       98.     If implemented, the Rule will frustrate RAICES’s mission to serve as many

asylum seekers as possible to access the unique benefits of asylum and exercise their protections

against removal under the law. Garza Pareja Supp. Decl. ¶¶ 4, 19.

       99.     Helping as many clients as possible to obtain the particular statutory benefits of

asylum—such as derivative eligibility for family members, employment authorization, access to

public benefits, legal permanent resident status adjustment, a path to citizenship, and the ability

to travel abroad—is a key component of RAICES’s mission, which is not accomplished merely

by providing different legal services or attempting to help clients obtain alternative forms of

relief from removal. Garza Pareja Supp. Decl. ¶ 3.

       100.    It is a “virtual certainty” that more of RAICES’s clients will be deported under the

Rule, given the greater difficulty of obtaining withholding of removal or CAT relief under the

“reasonable fear” standard. Id. ¶¶ 4, 19.

       101.    RAICES estimates that it will be able to serve less than half as many total asylum-

seekers under the Rule, due to the increased per-client resources that will be required to help

individuals prepare for interviews and removal proceedings. Id. ¶ 19.

       102.    The Rule also will require RAICES to create costly new procedures to assist

individuals in complying with the Rule and divert resources from its numerous other programs.

Garza Pareja Decl. ¶¶ 7, 9-12, 15, 18-21, 26-27, 31-37. The organization’s Family Detention

Services, for example, would need to “radically change its entire program” under the Rule, by




                                                15
         Case 1:19-cv-02117-TJK Document 53 Filed 09/30/19 Page 16 of 19



shifting intake resources, creating new intake and credible-fear interview preparation processes,

and reallocating staff. Id. ¶¶ 9-22.

        103.    Most of the Individual Plaintiffs in this case—J.M.M., D.L.R., Y.G.C., Z.B.M.,

C.C.R.O., W.M.R.O., and N.G.R.L.—received legal services from RAICES.

                                       Human Rights First

        104.    Plaintiff Human Rights First (“HRF”) is a nonpartisan 501(c)(3) nonprofit

international human rights organization with offices in New York, New York; Houston, Texas;

Los Angeles, California; and the District of Columbia. McBride Decl. ¶ 3. HRF operates one of

the largest programs for pro bono legal representation of asylum seekers in the nation. Id. ¶ 5.

        105.    Asylum applications represent a vital component of HRF’s organizational

mission and account for much of the services that the organization provides. Id. ¶ 6. Many of

HRF’s clients have transited third countries en route to the United States without first applying

for asylum or analogous protection in those countries. Id. ¶ 9.

        106.    The Rule will irreparably frustrate HRF’s mission to represent asylum seekers and

advocate for meaningful access to the asylum system. Id. ¶ 13. Because Defendants will

summarily remove asylum seekers before they reach the interior of the United States, where

HRF’s offices are located, HRF will likely face a “drastic reduction” in its client base. Id.

        107.    The Rule also will impair HRF’s volunteer staffing and financial health and

significantly divert staff and financial resources. Id. ¶¶ 14-16, 19-24, 32.

        108.    The higher “reasonable fear” standard imposed by the Rule will force HRF to

spend significantly more time preparing each impacted client for the various steps of their

immigration proceedings. Id. ¶¶ 17-18. In turn, the organization will be able to assist fewer

clients. Id. ¶¶ 17, 32.




                                                 16
        Case 1:19-cv-02117-TJK Document 53 Filed 09/30/19 Page 17 of 19



       109.   Due to the absence of notice and comment procedures prior to the Rule’s

issuance, CAIR Coalition, RAICES, and HRF were deprived of the ability to inform Defendants

of the substantial harms—both to the organizations and to their clients—that the Rule would

create. Cubas Decl. ¶ 40; Garza Pareja Decl. ¶ 38; McBride Decl. ¶ 25.

       110.   All three organizations would have filed comments regarding the Rule, had that

opportunity been provided. Cubas Decl. ¶ 40; Garza Pareja Decl. ¶ 38; McBride Decl. ¶ 25.




                                              17
        Case 1:19-cv-02117-TJK Document 53 Filed 09/30/19 Page 18 of 19



Dated: September 30, 2019                       Respectfully submitted,

                                                HOGAN LOVELLS US LLP

                                                /s/ Justin W. Bernick

Manoj Govindaiah (D.D.C. Bar ID TX0145)       Neal K. Katyal (Bar No. 462071)
RAICES, INC.                                  T. Clark Weymouth (Bar No. 391833)
802 Kentucky Ave.                             Craig A. Hoover (Bar No. 386918)
San Antonio, TX 78201                         Justin W. Bernick (Bar No. 988245)
Telephone: (210) 787-3745                     Mitchell P. Reich (Bar No. 1044671)
Facsimile: (210) 787-3745                     Elizabeth Hagerty (Bar No. 1022774)
manoj.govindaiah@raicestexas.org              Kaitlin Welborn (Bar No. 88187724)
                                              Heather A. Briggs (Bar No. 241719)
Counsel for Plaintiff Refugee and Immigrant   Michael J. West (Bar No. 1616572)
Center for Education and Legal Services, Inc. 555 Thirteenth Street NW
                                              Washington, DC 20004
Adina Appelbaum* (Bar No. 1026331)            Telephone: (202) 637-5600
CAPITAL AREA IMMIGRANTS’                      Facsimile: (202) 637-5910
RIGHTS COALITION                              neal.katyal@hoganlovells.com
1612 K Street NW, Suite 204                   t.weymouth@hoganlovells.com
Washington, DC 20006                          craig.hoover@hoganlovells.com
Telephone: (202) 899-1412                     justin.bernick@hoganlovells.com
Facsimile: (202) 331-3341                     mitchell.reich@hoganlovells.com
adina@caircoalition.com                       elizabeth.hagerty@hoganlovells.com
                                              kaitlin.welborn@hoganlovells.com
* Motion for admission forthcoming            heather.briggs@hoganlovells.com
                                              michael.west@hoganlovells.com
Counsel for Plaintiff Capital Area
Immigrants’ Rights Coalition                  Thomas P. Schmidt
                                              Mohan Warusha Hennadige
Hardy Vieux (Bar No. 474762)                  390 Madison Avenue
Patricia Stottlemyer (Bar No. 888252536)      New York, NY 10017
HUMAN RIGHTS FIRST                            Facsimile: (212) 918-3100
805 15th Street, N.W., Suite 900              thomas.schmidt@hoganlovells.com
Washington, D.C. 20005                        mohan.warusha-
Telephone: (202) 547-5692                     hennadige@hoganlovells.com
Facsimile: (202) 553-5999
vieuxh@humanrightsfirst.org
stottlemyerp@humanrightsfirst.org             Counsel for Plaintiffs

Counsel for Plaintiff Human Rights First




                                           18
           Case 1:19-cv-02117-TJK Document 53 Filed 09/30/19 Page 19 of 19




                           UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA


CAPITAL AREA IMMIGRANTS’ RIGHTS
COALITION, et al.,

                          Plaintiffs,

      v.
                                                          Civil Action No. 1:19-cv-02117-TJK
DONALD J. TRUMP, in his official capacity
as President of the United States, et al.,

                          Defendants.


                                CERTIFICATE OF SERVICE

       I hereby certify that on September 30, 2019, I electronically filed the foregoing with the

Clerk of the Court for the United States District Court for the District of Columbia by using the

CM/ECF system. Counsel in the case are registered CM/ECF users and service will be

accomplished by the CM/ECF system.


September 30, 2019                                   Respectfully submitted,

                                                     HOGAN LOVELLS US LLP

                                                     /s/ Justin W. Bernick
                                                     Justin W. Bernick
                                                     555 Thirteenth Street NW
                                                     Washington, DC 20004
                                                     Telephone: (202) 637-5600
                                                     Facsimile: (202) 637-5910
                                                     justin.bernick@hoganlovells.com




                                                19
